SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-SEQUA CORP - CLASS B MJG ASSOCIATES, INC. GABELLI PERFORMANCE PARTNERSHIP 12/03/0716,700-175.0000 GABELLI INTERNATIONAL II LTD 12/03/071,100-175.0000 GABELLI INTERNATIONAL LTD 12/03/075,000-175.0000 GAMCO ASSET MANAGEMENT INC. 12/03/07559,571-175.0000 12/03/0756,000-175.0000 11/30/07200-174.1100 11/28/07300-173.7700 11/23/07200-170.6200 11/21/07600-170.8917 11/20/07200-168.5000 11/06/07300-173.0000 11/01/07200-173.3500 10/24/07200-172.5200 10/10/07300-169.6000 10/09/07400-169.4500 GABELLI FUNDS, LLC. GLOBAL UTILITY & INCOME TRUST 12/03/072,400-175.0000 GABELLI VALUE FUND 12/03/0733,000-175.0000 GABELLI UTILITY FUND 12/03/07400-175.0000 GABELLI SMALL CAP GROWTH FUND 12/03/0792,500-175.0000 GABELLI EQUITY TRUST 12/03/0784,600-175.0000 GABELLI ASSET FUND 12/03/07105,000-175.0000 GABELLI CAPITAL ASSET FUND 12/03/072,000-175.0000 (1) THE DISPOSITIONS ON 12/03/07 WERE IN CONNECTION WITH THE ACQUISITION DESCRIBED IN ITEM 5 OF THIS AMENDMENT TO SCHEDULE 13D. UNDER THE TERMS OF THE ACQUISITION, THE ISSUER'S SHAREHOLDERS RECEIVED $175.00 IN CASH FOR EACH SHARE OF ISSUER'S COMMON STOCK.UNLESS OTHERWISE INDICATED, ALL OTHER TRANSACTIONS WERE EFFECTED ON THE NYSE. (2) PRICE EXCLUDES COMMISSION.
